          Case 19-32336-KLP                            Doc 10        Filed 05/06/19 Entered 05/06/19 11:44:52       Desc Main
                                                                    Document      Page 1 of 20
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Tarsha Lynette Williams                                    Case No: 19-32336-KLP

This plan, dated         May 6, 2019           , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included         Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 825.00               per   month   for   60    months.
Other payments to the Trustee are as follows:

                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
          Case 19-32336-KLP                         Doc 10           Filed 05/06/19 Entered 05/06/19 11:44:52                       Desc Main
                                                                    Document      Page 2 of 20

            The total amount to be paid into the Plan is $                49,500.00   .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,771.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
Internal Revenue Service                      Taxes and certain other debts           1.00                                   1.00
                                                                                                                         1 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date              Est. Debt Bal.              Replacement Value
Car Financial Services                   2007 Chevrolet Monte                2/2016                     2,255.80                    3,475.00
                                         Carlo 180,000 miles
Loan Max                                 2004 Kia Sedona LX                  2010                       2,883.84                    2,200.00
                                         215,000 miles
TitleMax of Virginia, Inc.               2007 Chevrolet Suburban             2013                       1,000.00                    300.00
                                         K1500 4WD 244,000 miles
                                         Inoperable
           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
                                                                       Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 19-32336-KLP                         Doc 10           Filed 05/06/19 Entered 05/06/19 11:44:52                 Desc Main
                                                                    Document      Page 3 of 20
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                Estimated Total Claim
Wells Fargo                                   Savings (Guardian): Wells           1.00                           1,471.03
                                              Fargo
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
Car Financial Services                       2007 Chevrolet Monte Carlo         10.00                                 Trustee
                                             180,000 miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate     Monthly Payment &
                                                                               "Crammed Down" Value                         Est. Term
Car Financial Services                   2007 Chevrolet Monte Carlo            2,255.80                   6.5%                 100.49
                                         180,000 miles                                                                      24months
Loan Max                                 2004 Kia Sedona LX 215,000            2,200.00                   6.5%                 98.00
                                         miles                                                                              24months
TitleMax of Virginia, Inc.               2007 Chevrolet Suburban               300.00                     6.5%                 13.36
                                         K1500 4WD 244,000 miles                                                            24months
                                         Inoperable
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 2 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
          Case 19-32336-KLP                         Doc 10           Filed 05/06/19 Entered 05/06/19 11:44:52                        Desc Main
                                                                    Document      Page 4 of 20
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated      Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage      Interest Rate Period               Arrearage
                                                                          Payment                                                             Payment
US Bank Trust National                   228 Newtown Road                 2,231.00          34,000.00      0%             50months                    Prorata
Assoc                                    White Stone, VA
                                         22578 Lancaster
                                         County
                                         Primary Residence
                                         Parcel ID:
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                 Monthly Payment for Estimated Cure Period
                                                                                                           Arrears
Progressive Leasing                          Agreement,Contract                                     0.00                          0months
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis           Exemption Amount       Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or

                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-32336-KLP                         Doc 10           Filed 05/06/19 Entered 05/06/19 11:44:52          Desc Main
                                                                     Document      Page 5 of 20
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral     Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.




                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
         Case 19-32336-KLP                         Doc 10           Filed 05/06/19 Entered 05/06/19 11:44:52                   Desc Main
                                                                   Document      Page 6 of 20
Dated:      May 6, 2019

/s/ Tarsha Lynette Williams                                                                       /s/ Christopher J. Flynn
Tarsha Lynette Williams                                                                           Christopher J. Flynn 89165
Debtor                                                                                            Debtor's Attorney
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      May 6, 2019           , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.

                                                                                                  /s/ Christopher J. Flynn
                                                                                                  Christopher J. Flynn 89165
                                                                                                  Signature

                                                                                                  P. O. Box 11588
                                                                                                  Richmond, VA 23230
                                                                                                  Address

                                                                                                  (804) 358-9900
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         May 6, 2019            true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
CAR Financial Services, Inc.
Corporation Service Co., Reg. Agent
100 Shockoe Slip Fl 2
Richmond, VA 23219-4100
Anderson Financial Services, LLC; LoanMax
CT Corporation System, Reg. Agent
4701 Cox Road, Suite 285
Glen Allen, VA 23060

TitleMax of Virginia, Inc.
CT Corporation System, Reg. Agent
4701 Cox Road, Suite 285
Glen Allen, VA 23060
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Christopher J. Flynn
                                                                                                  Christopher J. Flynn 89165

                                                            United States Bankruptcy Court
                                                                     Eastern District of Virginia
 In re    Tarsha Lynette Williams                                                                             Case No.   19-32336-KLP
                                                                                  Debtor(s)                   Chapter    13


                                                       SPECIAL NOTICE TO SECURED CREDITOR


                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 19-32336-KLP                        Doc 10           Filed 05/06/19 Entered 05/06/19 11:44:52                Desc Main
                                                                    Document      Page 7 of 20
          CAR Financial Services, Inc.; Corporation Service Co., Reg. Agent
          100 Shockoe Slip Fl 2; Richmond, VA 23219-4100
          Name of creditor

          2007 Chevrolet Monte Carlo 180,000 miles
          Description of collateral

1.         The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                       To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                       amount you are owed above the value of the collateral will be treated as an unsecured claim.

                       To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                       Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                        Date objection due:                                No later than 7 days prior to 7/03/19
                        Date and time of confirmation hearing:             July 3, 2019 @ 9:10AM
                        Place of confirmation hearing:                     701 E. Broad St., Rm 5100, Richmond, VA

                                                                                    Tarsha Lynette Williams
                                                                                    Name(s) of debtor(s)

                                                                              By:   /s/ Christopher J. Flynn
                                                                                    Christopher J. Flynn 89165
                                                                                    Signature

                                                                                        Debtor(s)' Attorney
                                                                                        Pro se debtor

                                                                                    Christopher J. Flynn 89165
                                                                                    Name of attorney for debtor(s)
                                                                                    P. O. Box 11588
                                                                                    Richmond, VA 23230
                                                                                    Address of attorney [or pro se debtor]

                                                                                    Tel. #    (804) 358-9900
                                                                                    Fax #     (804) 358-8704


                                                                    CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this     May 6, 2019           .


                                                                                    /s/ Christopher J. Flynn
                                                                                    Christopher J. Flynn 89165
                                                                                    Signature of attorney for debtor(s)
Ver. 10/18


                                                                               Page 7

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
          Case 19-32336-KLP                         Doc 10           Filed 05/06/19 Entered 05/06/19 11:44:52                    Desc Main
                                                                    Document      Page 8 of 20
                                                             United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re     Tarsha Lynette Williams                                                                             Case No.   19-32336-KLP
                                                                                  Debtor(s)                    Chapter    13


                                                        SPECIAL NOTICE TO SECURED CREDITOR

         Anderson Financial Services, LLC; LoanMax; CT Corporation System, Reg. Agent
         4701 Cox Road, Suite 285; Glen Allen, VA 23060
         Name of creditor

         2004 Kia Sedona LX 215,000 miles
         Description of collateral

1.         The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                       To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                       amount you are owed above the value of the collateral will be treated as an unsecured claim.

                       To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                       Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                        Date objection due:                                   No later than 7 days prior to 7/03/19
                        Date and time of confirmation hearing:                July 3, 2019 @ 9:10AM
                        Place of confirmation hearing:                        701 E. Broad St., Rm 5100, Richmond, VA

                                                                                        Tarsha Lynette Williams
                                                                                        Name(s) of debtor(s)

                                                                                  By:   /s/ Christopher J. Flynn
                                                                                        Christopher J. Flynn 89165
                                                                                        Signature

                                                                                           Debtor(s)' Attorney
                                                                                           Pro se debtor

                                                                                        Christopher J. Flynn 89165
                                                                                        Name of attorney for debtor(s)
                                                                                        P. O. Box 11588
                                                                                        Richmond, VA 23230
                                                                                        Address of attorney [or pro se debtor]

                                                                                        Tel. #   (804) 358-9900
                                                                                        Fax #    (804) 358-8704




                                                                                  Page 8

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 19-32336-KLP                        Doc 10           Filed 05/06/19 Entered 05/06/19 11:44:52             Desc Main
                                                                   Document      Page 9 of 20

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    May 6, 2019           .


                                                                                   /s/ Christopher J. Flynn
                                                                                   Christopher J. Flynn 89165
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                              Page 9

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
          Case 19-32336-KLP                         Doc 10          Filed 05/06/19 Entered 05/06/19 11:44:52                     Desc Main
                                                                   Document     Page 10 of 20
                                                             United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re     Tarsha Lynette Williams                                                                             Case No.   19-32336-KLP
                                                                                  Debtor(s)                    Chapter    13


                                                        SPECIAL NOTICE TO SECURED CREDITOR

         TitleMax of Virginia, Inc.; CT Corporation System, Reg. Agent
         4701 Cox Road, Suite 285; Glen Allen, VA 23060
         Name of creditor

         2007 Chevrolet Suburban K1500 4WD 244,000 miles
         Inoperable
         Description of collateral

1.         The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                       To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                       amount you are owed above the value of the collateral will be treated as an unsecured claim.

                       To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                       Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                        Date objection due:                                   No later than 7 days prior to 7/03/19
                        Date and time of confirmation hearing:                July 3, 2019 @ 9:10AM
                        Place of confirmation hearing:                        701 E. Broad St., Rm 5100, Richmond, VA

                                                                                        Tarsha Lynette Williams
                                                                                        Name(s) of debtor(s)

                                                                                  By:   /s/ Christopher J. Flynn
                                                                                        Christopher J. Flynn 89165
                                                                                        Signature

                                                                                           Debtor(s)' Attorney
                                                                                           Pro se debtor

                                                                                        Christopher J. Flynn 89165
                                                                                        Name of attorney for debtor(s)
                                                                                        P. O. Box 11588
                                                                                        Richmond, VA 23230
                                                                                        Address of attorney [or pro se debtor]

                                                                                        Tel. #   (804) 358-9900
                                                                                        Fax #    (804) 358-8704




                                                                                 Page 10

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 19-32336-KLP                        Doc 10          Filed 05/06/19 Entered 05/06/19 11:44:52              Desc Main
                                                                  Document     Page 11 of 20

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    May 6, 2019           .


                                                                                   /s/ Christopher J. Flynn
                                                                                   Christopher J. Flynn 89165
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 11

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
             Case 19-32336-KLP                    Doc 10    Filed 05/06/19 Entered 05/06/19 11:44:52                                Desc Main
                                                           Document     Page 12 of 20


Fill in this information to identify your case:

Debtor 1                      Tarsha Lynette Williams

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-32336-KLP                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Daycare provider
       Include part-time, seasonal, or
       self-employed work.                                         Little Dreamers Dreamer &
                                             Employer's name       Daycare
       Occupation may include student
       or homemaker, if it applies.          Employer's address    Services, LLC
                                                                   P.O. Box 151
                                                                   Irvington, VA 22480

                                             How long employed there?         Since 2001

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-32336-KLP               Doc 10       Filed 05/06/19 Entered 05/06/19 11:44:52                                   Desc Main
                                                       Document     Page 13 of 20

Debtor 1   Tarsha Lynette Williams                                                               Case number (if known)    19-32336-KLP


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      1,974.55         $               N/A
     8b. Interest and dividends                                                           8b.        $          0.00         $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $        700.00         $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00         $               N/A
     8e. Social Security                                                                  8e.        $          0.00         $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    Childrens' social security benefits ($721.00 x 4)                 8f.        $      2,964.00         $               N/A
     8g. Pension or retirement income                                                     8g.        $          0.00         $               N/A
                                               Federal and State Tax Refunds
     8h.    Other monthly income. Specify:     Amortized                                  8h.+ $              704.25 + $                     N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          6,342.80         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              6,342.80 + $             N/A = $          6,342.80
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         6,342.80
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
        Case 19-32336-KLP                     Doc 10         Filed 05/06/19 Entered 05/06/19 11:44:52                                Desc Main
                                                            Document     Page 14 of 20


Fill in this information to identify your case:

Debtor 1                 Tarsha Lynette Williams                                                           Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                             MM / DD / YYYY

Case number           19-32336-KLP
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to        Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2               age             live with you?

      Do not state the                                                                                                                     No
      dependents names.                                                            Son                                1                    Yes
                                                                                                                                           No
                                                                                   Son                                1                    Yes
                                                                                                                                           No
                                                                                   Daughter                           2                    Yes
                                                                                                                                           No
                                                                                   Daughter                           6                    Yes
                                                                                                                                           No
                                                                                   Daughter                           10                   Yes
                                                                                                                                           No
                                                                                   Son                                12                   Yes
                                                                                                                                           No
                                                                                   Son                                15                   Yes
                                                                                                                                           No
                                                                                   Son                                17                   Yes
                                                                                                                                           No
                                                                                   Son                                19                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4. The rental or home ownership expenses for your residence. Include first mortgage                         4. $
Official Form 106J                                  Schedule J: Your Expenses                                                                          page 1
       Case 19-32336-KLP                Doc 10       Filed 05/06/19 Entered 05/06/19 11:44:52                     Desc Main
                                                    Document     Page 15 of 20

Debtor 1    Tarsha Lynette Williams                                                 Case number (if known)   19-32336-KLP

     payments and any rent for the ground or lot.                                                                    2,231.00

     If not included in line 4:

     4a. Real estate taxes                                                               4a.   $                        0.00
     4b. Property, homeowner’s, or renter’s insurance                                    4b.   $                        0.00
     4c. Home maintenance, repair, and upkeep expenses                                   4c.   $                       25.00
     4d. Homeowner’s association or condominium dues                                     4d.   $                        0.00
5.   Additional mortgage payments for your residence, such as home equity loans           5.   $                        0.00




Official Form 106J                                      Schedule J: Your Expenses                                               page 2
       Case 19-32336-KLP                      Doc 10        Filed 05/06/19 Entered 05/06/19 11:44:52                                        Desc Main
                                                           Document     Page 16 of 20

Debtor 1     Tarsha Lynette Williams                                                                   Case number (if known)      19-32336-KLP

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 25.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                285.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,300.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               199.00
10.   Personal care products and services                                                    10. $                                                200.00
11.   Medical and dental expenses                                                            11. $                                                125.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   95.00
      15b. Health insurance                                                                15b. $                                                   67.00
      15c. Vehicle insurance                                                               15c. $                                                  335.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  30.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,517.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,517.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,342.80
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,517.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 825.80

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
    Case 19-32336-KLP   Doc 10    Filed 05/06/19 Entered 05/06/19 11:44:52   Desc Main
                                 Document     Page 17 of 20

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         AES Fed Loan
                         P.O. Box 69184
                         Harrisburg, PA 17106


                         Ashley Funding Services/Labcor
                         Resurgent Capital Services
                         P.O. Box 10587
                         Greenville, SC 29603-0587


                         AWL, INC
                         2128 North 14th Street
                         Box 1
                         Ponca City, OK 74601


                         Car Financial Services
                         59 Skyline Dr. # 1700
                         Lake Mary, FL 32746


                         Chesapeake Bank
                         Re: Bankruptcy
                         P.O. Box 1419
                         Kilmarnock, VA 22482


                         Chesapeake Medical Group
                         PO Box 2255
                         Kilmarnock, VA 22482


                         Citibank/Peebles
                         Attn: Bankruptcy Dept
                         Post Office Box 6062
                         Sioux Falls, SD 57117


                         Credit Control
                         11821 Rock Landing Drive
                         Newport News, VA 23606


                         Dominion Energy Virginia
                         P.O. Box 26666
                         Richmond, VA 23261


                         ECMC
                         Lockbox 8682
                         PO Box 75848
                         Saint Paul, MN 55175-0848
Case 19-32336-KLP   Doc 10    Filed 05/06/19 Entered 05/06/19 11:44:52   Desc Main
                             Document     Page 18 of 20


                     Equidata
                     P.O. Box 6610
                     Newport News, VA 23606


                     Grand Furniture
                     Attn: Bankruptcy Dept
                     P.O. Box 5970
                     VA Beach, VA 23471


                     Hidden Oak Group, Inc.
                     438 Fifth Avenue
                     Pelham, NY 10803


                     Internal Revenue Service
                     P.O. Box 7346
                     Philadelphia, PA 19101-7346


                     James F. Hamilton, MD
                     P.O. Box 2080
                     Kilmarnock, VA 22482-2080


                     Labcorp
                     Re: Bankruptcy Dept.
                     PO Box 2240
                     Burlington, NC 27216


                     Langley Federal Credit Union
                     721 Lakefront Cmns
                     Suite 400
                     Newport News, VA 23606


                     Langley Federal Credit Union
                     Re: Bankruptcy
                     P.O. 7463
                     Hampton, VA 23666


                     Loan Max
                     692 J. Clyde Morris Blvd.
                     Newport News, VA 23601


                     McCabe, Weisberg & Conway
                     312 Marshall Ave, Ste 800
                     Laurel, MD 20707
Case 19-32336-KLP   Doc 10    Filed 05/06/19 Entered 05/06/19 11:44:52   Desc Main
                             Document     Page 19 of 20


                     Navient
                     P.O. Box 9635
                     Wilkes Barre, PA 18773-9635


                     Navient Solutions Inc
                     Department of Education Servic
                     PO Box 740351
                     Atlanta, GA 30374


                     NPRTO South-East LLC
                     256 W. Data Dr.
                     Draper, UT 84020


                     Progressive Leasing
                     11629 S. 700 E.
                     Suite 100
                     Draper, UT 84020


                     Quantum3 Group LLC
                     P.O. Box 788
                     Kirkland, WA 98083-0788


                     Rappahannock Gen Hosp.
                     Attn: Bankruptcy Dept
                     P.O. Box 1449
                     Kilmarnock, VA 22482


                     Rappahanock Hosp Phys
                     Attn: Bankruptcy Dept
                     P.O. Box 2244
                     Kilmarnock, VA 22482


                     Riverside Emer Phys LLP
                     Re: Bankruptcy
                     500 J Clyde Morris Blvd
                     Newport News, VA 23601


                     Riverside Health System
                     Re: Bankruptcy
                     P.O. Box 6008
                     Newport News, VA 23606


                     Riverside Medical Group
                     856 J. Clyde Morris Blvd.
                     Suite A
                     Newport News, VA 23601-1318
Case 19-32336-KLP   Doc 10    Filed 05/06/19 Entered 05/06/19 11:44:52   Desc Main
                             Document     Page 20 of 20


                     Select Portfolio Servicing
                     3217 S. Decker Lake Dr.
                     W. Valley City, UT 84119-3284


                     Shapiro & Brown, LLP
                     501 Independence Parkway
                     Suite 203
                     Chesapeake, VA 23320


                     TitleMax
                     2721 Geo Wash. Mem Hwy.
                     Yorktown, VA 23692


                     TitleMax of Virginia, Inc.
                     15 Bull Street
                     Ste 200
                     Savannah, GA 31401


                     US Bank Trust National Assoc
                     c/o SN Servicing Corp
                     323 Fifth Street
                     Eureka, CA 95501


                     Verizon
                     500 Technology Drive
                     Suite 550
                     Saint Charles, MO 63304-2225


                     Virginia Women's Center
                     7130 Glen Forest Drive
                     Suite 101
                     Richmond, VA 23226


                     WEBBANK/DFS
                     1 Dell Way
                     Round Rock, TX 78682


                     Wells Fargo
                     One Home Campus
                     BK PMT PROC/MAC#X2302-04C
                     Des Moines, IA 50328


                     Woodforest National Bank
                     PO Box 7889
                     The Woodlands, TX 77387-7889
